On January 7,2009, the defendant was sentenced as follows: Count I: Twenty-five (25) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of Sexual Assault, a felony; and Count II: A commitment to the Ravalli County Detention Center for a term of six (6) months, all suspended, to run concurrently with Count I, for the offense of Indecent Exposure, a misdemeanor. The Court directs that the Defendant complete both Phases I and II of sex offender treatment at the Montana State Prison prior to parole eligibility. The Court also recommends that the Defendant complete Cognitive Principles and Restructuring and any other programming deemed advisable by the Department of Corrections.
On May 7, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by David Stenerson. The state was represented by T. Geoffrey Mahar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of May, 2009.
*48DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.